DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 17, 24, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi et al. (US Pub. 2019/0052397) in view of Bergljung et al. (US Pub. 2011/0250848).
Regarding claims 1, 17, 29 and 30, Onggosanusi teaches a method for wireless communication, comprising: determining, for a received channel, a first channel quality indicator (CQI) (paragraph [0097]: The controller/processor 378 is also capable of supporting channel quality measurement and reporting for systems; paragraph [0142]: the bit-width configuration for the first and second CW CQIs is received (step 701). The UE then determines the first CW "base" CQI table from bit-width Ni and second CW "differential" CQI table from bit-width N2 (step 702) and calculates the RI (step 703)) related to a first block error rate (BLER); determining, for the received channel, a second CQI (paragraph [0097]: The controller/processor 378 is also capable of supporting channel quality measurement and reporting for 
.  
Claims 2-7, 9-16, 18-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. in view of Bergljung et al. and further in view of Kittichokechai et al. (US Pub. 2019/0150016).
Regarding claims 2 and 18, Onggosanusi in view of Bergljung teaches the limitations in claims 1 and 17 as shown above.  Onggosanusi in view of Bergljung, however, does not teach determining the first CQI comprises determining a first index of the first CQI in a first CQI table related to the first BLER, wherein determining the second CQI comprises determining a second index of the second CQI in a second CQI table related to the second BLER, and wherein reporting the first CQI and the second CQI comprises reporting the first index as the absolute value and the second index as the relative value from the absolute value.  Kittichokechai teaches determining the first CQI comprises determining a first index of the first CQI in a first CQI table related to the first BLER (see BLER 10% in Table 1 in [0060]), wherein determining the second CQI comprises determining a second index of the second CQI in a second CQI table related to the second BLER (see BLER 0.1% in Table 1 in [0060]), and wherein reporting the first CQI and the second CQI comprises reporting the first index as the absolute value and the second index as the relative value from the absolute value (“one “reference” CQI value and a “differential” CQI specifying the difference between another value and the reference” in [0057]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Onggosanusi in view of Bergljung to have determining the first CQI comprises determining a first index of the first CQI in a first CQI table related to the first BLER, wherein determining the second CQI comprises determining a second index of the second CQI in a second CQI table related to the second BLER, and wherein reporting the first CQI and the second CQI comprises reporting the first index as the 
Regarding claims 3 and 19, Kittichokechai teaches the first index is of a first number of bits, and wherein the second index is of a second number of bits that is less than the first number of bits (The differential value requires less bits than the value itself, see “one “reference” CQI value and a “differential” CQI specifying the difference between another value and the reference” in [0057]).
Regarding claims 4 and 20, Kittichokechai teaches reporting the second index as the relative value includes applying an offset value to the first index (“nominal difference” in [0059]).
Regarding claims 5 and 21, Kittichokechai teaches the offset value correlates at least a first portion of indices from the first CQI table with at least a second portion of indices from the second CQI table relating to the same CQI values (“nominal difference” in [0059]).
Regarding claims 6 and 22, Kittichokechai teaches the offset value (“nominal difference” in [0059]) correlates at least a first portion of indices from the first CQI table with at least a second portion of indices from the second CQI table relating to lower CQI values, wherein the first BLER (“10%” in [0059]) is higher than the second BLER (“0.1%” in [0059]).
Regarding claims 7 and 23, Kittichokechai teaches receiving the offset value in a configuration from an access point (“The nominal difference may be … configured using RRC” in [0059]).
Regarding claims 9 and 25, Kittichokechai teaches reporting the second CQI comprises reporting a value of the relative value to indicate the second CQI is out of range from the first CQI (“one “reference” CQI value and a “differential” CQI specifying the difference between another value and the reference” in [0057]).
Regarding claims 10 and 26, Kittichokechai teaches receiving, in a configuration from an access point, an indication to report both of the first CQI and the second CQI, wherein reporting the first CQI and the second CQI is based at least in part on receiving the configuration (“The measurement 
Regarding claims 11 and 27, Kittichokechai teaches the receiving the configuration indicates to report CQI for both of the first BLER and the second BLER (“The measurement configuration comprises configuration for at least two measurement processes.  The measurement configuration may further comprise a first transport block error probability and a second transport block error probability (e.g., BLER).” in [0011]).
Regarding claim 12, Kittichokechai teaches reporting the first CQI and the second CQI is based on determining that two channel state information reports, requested by an access point, collide on uplink resources (“the UE reports both values at the same time” in [0057]).
Regarding claim 13, Kittichokechai teaches reporting the first CQI as the absolute value and the second CQI as the relative value is based at least in part on determining which of multiple BLERs is the first BLER and which of the multiple BLERs is the second BLER (“for two-level CQI report corresponding to BLER targets of X % and Y % where Y % is the lower value” in [0056]).
Regarding claim 14, Kittichokechai teaches determining which of multiple BLERs is the first BLER and which of the multiple BLERs is the second BLER comprises determining a higher BLER as the first BLER and a lower BLER as the second BLER (“for two-level CQI report corresponding to BLER targets of X % and Y % where Y % is the lower value” in [0056]).
Regarding claim 15, Onggosanusi teaches receiving the indication including receiving from the access point, the indication in a configuration in radio resource control (RRC) signaling (“RRC signaling” in [0137]).
Regarding claim 16, Kittichokechai teaches determining which of multiple BLERs is the first BLER and which of the multiple BLERs is the second BLER is based at least in part on a configured reporting 
Regarding claim 28, Kittichokechai teaches transmitting, in a configuration to a UE, an indication of the first BLER and the second BLER (“The measurement configuration comprises configuration for at least two measurement processes.  The measurement configuration may further comprise a first transport block error probability and a second transport block error probability (e.g., BLER).” in [0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414